 COMPLETE AUTO TRANSIT, INCComplete Auto Transit,Inc., Employer-PetitionerandTruck Drivers, Chauffeurs&Helpers Local UnionNo. 100,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 9-RM-704October 30, 1974DECISION ON REVIEW AND DIRECTION OFELECTIONBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn December 18, 1973, the Acting Regional Di-rector for Region 9 issued a Decision and Order inthe above-entitled proceeding in which he dismissedthe petition on the ground that the seven individualswhom the Union claims to represent are supervisorsas defined in the National Labor Relations Act.Thereafter, pursuant to the provisions of Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, the Unionfiled a timely request for review of the Acting Re-gional Director's Decision on the grounds that, infinding six of the individuals involved to be supervi-sors, he departed from officially reported Board pre-cedent and made findings of fact which are clearlyerroneous. The Employer filed a brief in oppositionthereto.By telegraphic order dated February 28, 1974, therequest for review was granted. Thereafter, the Em-ployer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includ-ing the arguments in the request for review, the briefin opposition thereto, and the brief on review, andfinds that a question affecting commerce exists con-cerning the representation of certain employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act, for the followingreasons:The Union contends that the Regional Directorerred in finding that the six I disputed individuals itclaims to represent have similar responsibilities andauthorities; particularly, that all assign and directwork using their own initiative, initiate disciplineproceedings, and effectively recommend hiring andfiring of employees.1Charles Adams, the seventh individual whom Petitioner sought to repre-sent, is now conceded by it to be a supervisor425The Employer is engaged in the interstate trans-portation of new cars by truck trailer for GeneralMotors Corporation, herein called GM. Its Norwoodand Sharonville, Ohio, terminals alone are here in-volved. The Norwood terminal, located near a GMplant, is the center of these operations. The Sharon-ville facility, 8miles distant, covers about 13 acres.Cars are shuttled there on five-car carriers from thenearby GM plant, or are sent there by rail from otherGM plants, for storage prior to being transported bythe Employer. There are only 5 employees assignedtowork at Sharonville, while approximately 225work at or out of the Norwood terminal. Apart fromnine unrepresented office clerical employees and thesix individuals here in dispute, the remaining em-ployees have a history of collective bargaining. TheUnion currently represents a unit of drivers, yard-men, checkers, inspectors, gas men, rail unloadingemployees, and dispatchers employed at these opera-tions; and International Association of Machinistsand Aerospace Workers, AFL-CIO, District LodgeNo. 804, herein called IAM, represents a unit of me-chanics, helpers, garage servicemen, washers, andporter-janitors at the Norwood terminal.2The individuals sought herein by the Union, andfound by the Acting Regional Director to be supervi-sors, are Lynn Cromley and Ray Storm, classified asshop foremen; Frank Courtney, the parts manager:Larry Steele, the operations supervisor; and EdwardReddick and Roy Mason, classified as dock foremen.Occupying agreed supervisory positions are BranchManager Robert Lewis, who has overall responsibili-tieswith regard to the operations involved; Opera-tions Superintendent John Walker; Maintenance Su-perintendent Ken French, responsible for two-shifttruckmaintenance operations at Norwood; andCharles Adams, branch supervisor, responsible forloading and unloading operations.Storm and Cromley, shop foremen at Norwood,report to French. Storm has II mechanics, a tireman,and a porter working under him on the first shift, 6a.m. to 2:30 p.m.; Cromley has 5 mechanics underhim on the afternoon shift, 2:30 to II p.m. Frenchtestified that the shop foremen write up work orders,determine what work is to be done, issue it to a me-chanic, and oversee the work. If problems arise re-quiring diagnosis, the shop foreman determines whatwork is to be done and what not done. On the basisof these facts, we find that Storm and Cromley res-ponsibly direct the employees under them on theirrespective shifts and are therefore supervisors as de-fined in the Act.2IAM intervened solely to protect its interest in employees it currentlyrepresents It does not claim to represent any of the individuals whose statusishere in dispute214 NLRB No. 45 426DECISIONSOF NATIONALLABOR RELATIONS BOARDCourtney, the parts manager, works on the 6 a.m.to 2:30 p.m. shift at Norwood under the supervisionof Shop Foreman Storm and Maintenance Superin-tendent French. Courtney supplies parts to mechan-ics,maintains an inventory of parts valued at $25,000to $35,000, and makes purchases annually at a valueof approximately $133,000. However, Courtney testi-fied that he is not authorized to purchase even "prov-en" items which are on sale without first obtainingthe approval of French. Although from time to timeCourtney directs the tireman and the porter to per-form tasks for him, these men perform similar tasksfor all "supervisors" at Norwood. French testifiedthat Courtney is placed in charge of the shop whenhe and Storm are absent. However, Courtney testi-fied,without contradiction, that to date he hadworked only one Saturday and one Sunday full timein the shop as a substitute for Storm and that heotherwise substituted for Storm once or twice amonth for but 5- or 10-minute periods.Our dissenting colleague states that Courtney ad-mittedly occasionally assigns work to at least twoemployees-a tireman and a porter. However, Rob-ertLewis, Respondent's manager, testified that hehad never seen Courtney direct the activities of thetireman or the porter and that the tireman and porter"prettymuch have their jobs laid out, they knowwhat to do when they come in." Furthermore, Court-ney testified without contradiction that he does notdirect any other employees nor has he ever given anyemployees instructions on what work to do, excepton those rare occasions when he substituted for thesupervisors.'We find that Courtney substitutes for Storm onlysporadically and that his occasional direction of thework of the porter and tireman does not require theuse of independent judgment. And we conclude, onthe basis of the entire record, contrary to the ActingRegional Director, that Courtney is not a supervisoras defined in the Act.4As found by the Acting Regional Director, Steele,the operations supervisor, works from 4:30 to 12 p.m.atNorwood. He reports to Operations ManagerLewis or Operations Superintendent Walker. Steeleoversees the loading of trucks. He determines theroutes to be used by drivers and arranges specialOur dissenting colleague contends that a memorandum from Lewis toCourtney, dated July 24, 1973, endows Courtney with certain supervisoryattributes,thus classifying him as a supervisor,in spite of overwhelmingtestimony to the contrary Upon considering the totality of the evidence,particularly Lewis' admissions set forth above, we conclude that the July 23memorandum falls far short of establishing the "existence" of supervisoryauthorityWe conclude also, in view of the limits on his discretion in makingpurchases of parts in behalf of the Employer, that he is not a managerialemployeemovements when he deems it necessary. He is incharge of load makeups, and may direct the dis-patcher to send out a load even though the driverbelieves the load cannot be hauled. In the event adriver makes improper deliveries, Steel may recom-mend that he be given a written reprimand. Steelealso directs yard checks for missing units, controlsinventory records, and directs the work of a loadmakeup supervisory trainee, the dispatcher, and thebilling clerk.We conclude, upon review of the re-cord, that on the basis of his responsible direction ofthe work of others, he is a supervisor as defined inthe Act.Reddick and Mason, dock foremen at the Sharon-ville terminal, are responsible to Branch SupervisorAdams and Operations Superintendent Walker. Red-dick works the first shift from 6 a.m. to 2:30 p.m.together with a bus driver and a yardman who assistsin the loading and unloading of cars on trailers. Ma-son works the second shift from 2:30 to 1 1 p.m. witha bus driver. When a driver arrives at the terminal topick up his load, the dock foreman records his arrivaltime. The bus driver transports the driver to the loca-tions of the cars to be loaded on his trailer. On thefirst shift the yardman assists in the loading of thecars.The dock foreman oversees the loading to in-sure that safety standards are met. He also verifiesthe drivers' waiting time, the time spent locating cars,and the loading time. Reddick and Mason testifiedthat they call Norwood to obtain approval for over-time, and to resolve problems which may arise withregard to overheight loads. The record clearly estab-lishes that only the main office may authorize over-timeReddick and Mason are classified as supervisorsby the Employer, attend managerial meetings, aresalaried, and share some of the same fringe benefitsas admitted supervisors. Although the dock foremenhave on occasion reported an employee for violationof company rules, we find, contrary to the ActingRegional Director, that neither of them has ever rec-ommended any change in the status of employeesworking with them. Lewis Brown, first-shift yard-man, testified that he calls Norwood to request timeoff: that he considers Adams to be his supervisor;and that he didn't remember Reddick ever tellinghim to do something. Additionally, Brown and a dis-patcher frequently substitute for Reddick and per-form the same work. Similarly, Reddick testified thathe does not give the yardman or the bus driver in-structions on what work they are to do, that their jobis to assist the driver in getting the cars out, and it isessentially the same work every day. Furthermore itappears that both the bus drivers and the yardmanreceive more pay than Reddick or Mason. COMPLETE AUTO TRANSIT, INC.With respect to the drivers, Reddick and Masonperform basically an inspection job; making surethat the trucks are loaded in compliance within es-tablished specifications and safety standards. Theydo not direct the drivers in the loading but will assista driver who is having a loading problem by offeringsuggestions.We conclude, therefore, that Reddickand Mason are not supervisors as defined in the Act.'As we have found that Parts Manager Courtneyand Dock Foremen Reddick and Mason are not stat-utory supervisors,' and as they appear to be the onlyunrepresented employees other than the office cleri-cal employees, we find that they constitute an appro-priate residual unit.Accordingly, we shall direct an election among thefollowing employees whom we find to be a unit ap-propriate for collective bargaining within the mean-ing of Section 9(b) of the Act:The dockforemen employedby the Employer atitsSharonville,Ohio, terminal,and the partsmanager employedby the Employer at its Nor-wood,Ohio, terminal.[Direction of Election andExcelsiorfootnote omit-ted from publication.]MEMBER KENNEDY, concurring in part and dissentingin part:Iconcur in the finding of the majority that ShopForemen Storm and Cromley and Operations Super-visor Steele are supervisors within the meaning ofSection 2(11) of the Act. I dissent from their conclu-sion that Parts Manager Courtney and Dock Fore-men Reddick and Mason are not supervisors. In myview, the Board's Decision issued today inAmericanBook Division, Litton Educational Publishing, Inc., 214NLRB No. 44, requires adoption of the RegionalDirector's finding here that Courtney, Reddick, andMason meet the Section 2(11) test of supervisory sta-tus.5Janesville Auto Transport Company,193 NLRB 874 (1971).Chase Air-cra/t Company, Inc,91NLRB 288, 291 (1950)Our dissenting colleague's reliance on the proposed Decision inAmeri-can BookDivision,Litton Educational Publishing, Inc,214 NLRB No 44(1974), is misplaced The Board stated in that caseSupervisory determinations cannot be made on the basis of any hardand fast rules Rather, the finding of whether supervisory power in factexists can only be ascertained as a result of an analysis of the facts ofeach caseInAmerican Book,the individuals whom the proposed Decision finds tobe supervisors assign work, transfer employees, grant time off, and author-ize overtimeMoreover, had we not found the three individuals in questionin that case to be supervisors, then the only supervisors for 80 to 153 em-ployees would have been the plant manager the assistant plant manager,and I foreman In the instant case, all the indicia of supervisory authorityare lacking with respect to Courtney, Reddick, and Mason and to find thatReddick and Mason together supervise three individuals who receive greatercompensation than their alleged supervisors is unrealistic427InAmerican Bookthe Board considered the super-visory status of three persons employed in a mail dis-tribution warehouse for educational books. Each ofthe three had the responsibility of overseeing one fac-et of the employer's operation: the freight line, themail line, or the receiving department. The work wasroutine, essentially involving the sorting, picking,packing, and mailing of orders for educationalbooks. Each of the three spent a significant portionof his time performing rank-and-file work in his de-partment. All of them were responsible to a foreman,who was in charge of picking, packing, and shippingof all orders, and who spent 90 percent of his time ontheworking warehouse floor. There was testimonyon which the Board relied that while the three indi-viduals did not have the authority to hire, fire, ordiscipline employees, they did assign work and res-ponsibly direct employees. The work assignmentswere the usual ones of moving employees about asnecessary to balance the routine work flow. TheBoard concluded inAmerican Bookthat these threeindividualswere supervisors because managementhad informed the employees that they were; thatthey had made temporary assignments of work; thatthey were paid more than the rank-and-file althoughthey were not salaried; that they attended manage-ment meetings; and that they had taken outside in-struction at management expense (in "how to getalong with people").Yet, chimerically these persuasions no longer carrythe supervisory indicia in the instant case, despite thestronger and more abundant presence of them inAmerican Book.Dock Foremen Reddick and Masonare the only employees with authority who are per-manently stationed at the Employer's terminal inSharonville, 8 miles from the main facility. There areno other supervisors present during the hours of busi-ness from 6 a.m. to 11 p.m. Reddick works the 6 a in.to 2:30 p.m. shift, while Mason is on the 2:30 p.m. to11 p.m. shift. While on duty each is in charge of thestorage and loading of new automobiles. Reddickoversees the work of a yardman and a bus driver,whileMason directs a bus driver. As inAmericanBook,both have been formally designated by theEmployer as supervisors 7 and attend managementmeetings. Both are salaried 8 and have the fringe ben-efits accorded other admitted supervisors, includinga bonus plan, salary continuation, and life and majormedical insurance programs.9 Both Reddick and Ma-i I n American Bookthe supervisors were paid hourly, as were the employ-ees8The fact that Reddick's and Mason's net pay is less than some nonsalar-ied employees is of little importance, since they, unlike the employees, havegreater pay security by virtue of theirsalaried status'The designation is written, and specifies the authority to approve over-time, correct employees' work, and to recommend discipline of employees 428DECISIONSOF NATIONALLABOR RELATIONS BOARDson wear uniforms distinctive from those of the regu-lar employees. They direct the loading of the trucksand determine when the loaded truckis ina propercondition to leave the terminal. They are responsiblefor overseeing the drivers' waitingtimeand loadingtime,and they authorize overtime. They can, andhave, recommended disciplining of employees for vi-olation of company rules. They are also required toknow and account for the condition and location ofthe expensive inventory of automobiles, a matter ofconsiderable responsibility.Much thesame istrue of Parts Manager Courtney.Courtney admittedly occasionally assigns work to atleast two employees-a tireman and a porter. Themajoritycitesno evidence to support their conclu-sion that Courtney's direction of the tireman andporter does not require the use of independent judg-ment,nor does there appear in the majority's opinionany reason for finding any less independence ofjudgment than was exercised by the three individualsworking on the routine assembly line operation inAmerican Book.Furthermore, as in theAmericanBookcase,theEmployer has formally classifiedCourtney as a supervisor. He is the designated substi-tute forMaintenance Superintendent French andShop Foreman Storm, both of whom are supervisors,and he has in fact performed these duties. By hismemorandum to Courtney of July 24, 1973, ManagerLewis described to Courtney his managerial respon-sibilities.10 That memorandum states:This is a reminder to you that, as a CompanySupervisor, you have the authority to direct thework activities of those employees you overseeand also have them correct their work if notdone properly.You must also approve overtime work by theemployees such as initialing time cards, havingthem stay over the normal work tenure to com-plete a job, etc.10These responsibilities as outlined in the July 24 memorandum were thesame as those held by Courtney's predecessor This memorandum was stillin full force and effect at the time of the hearing hereinIt is also your responsibility to make recommen-dations as to disciplining an employee as well ascongratulating them on a job well done. Oftenwe leave these responsibilities up to other peopleand, as part of management,this responsibilitybelongs to you.The majority err in relying upon their finding that"Courtney substitutes for Storm only sporadically,"because they confuse sporadicexercisewith sporadicexistenceof supervisory power. It is "the mere exis-tence of power[which] determines whether an indi-vidual is an employee or a supervisor."James H.Matthews& Co. v. N.L.R. B.,354 F.2d 432,434 (C.A.8, 1965).11Courtney has also represented his Employer at Na-tionalAutomobile Transportation Association roadchecks. On behalf of his Employer,Courtney negoti-ates for the lowest prices and the best warranties onthe parts he buys for the Employer at the rate of$133,000 per annum. As with Reddick and Mason,Courtney attends management meetings, and he hashis own desk and working area. While it is true thathe has in the past consulted with his superiors abouthis decisions to buy goods for the parts room,there isevidence that this is because he is not yet fully experi-enced in the Employer's operation.Nevertheless, it isclear that he has more authority to responsibly directand assign work to employees than at least one of theindividuals found to be a supervisor inAmericanBook,and that he and Dock Foremen Reddick andMason bear far more of the supervisory indicia reliedon so heavily by the Board inAmerican Bookthandid any of the employees which the Board found tobe Section 2(11) supervisors in that case.Ido not disagree with the majority's enunciatedprinciples for deciding the issue of supervisory statusinAmerican Bookand in this case. But I do regret,and must therefore dissent from,their failure to ap-ply them consistently here withAmerican Booktothese individualswho clearlyexercise far more au-thority to responsibly direct and assign work to em-ployees than did those persons found to be supervi-sors inAmerican Book.Iwould affirm the RegionalDirector's decision to dismiss the petitionSee alsoArizona Public Service Co v N LR B,453 F 2d 228,230 (C A9 1971),Ohio Power Company v N L R B,176 F 2d 385 (C A 6, 1949)